DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Examiner called Applicant on 9/15/2021 to explain a restriction requirement between Group I for the invention using pins (claims 1-5, 9-14, and 18) and Group II for the invention using plates (claims 1, 6-12, and 15-18).  Examiner asked if Applicant wanted to elect over the phone.  Applicant elected Group II for the invention using the plates, with traverse.  Applicant argued that the plates and the pins are not mutually exclusive, that the embodiment in Figure 9 looks like a pin added to a plate embodiment.  This argument was not persuasive, since Applicant discloses that the pin embodiment has a smaller diameter on one end and none of the plate embodiments, including the plate in Figure 9, includes that disclosure.  In fact, the plates are disclosed to have the same thickness throughout.  So the plates and the pin are mutually exclusive.
Claims 1-5, 9-14, and 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

	Drawings	
	Applicant uses reference numeral 16 for both a plate and a pin.  Looking at Figures 2A and 2B, it does not make sense that Figure 2B is showing a pin.  Applicant may want to consider using a separate reference numeral for the plate and the pin to avoid confusion.  

Specification
The disclosure is objected to because of the following informalities: some of the descriptions for the figures appear incorrect:
[0015] “Fig. 4A is a side elevational view…” does not appear correct, since it looks like a perspective view.  
[0016] “Fig 4B is a top elevational view…” does not appear correct, since it looks like a perspective view (of a different pin than the one shown in Fig 4A).
[0018] “Fig. 6A is a side elevational view…” does not appear correct, since it looks like a perspective view.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 6-12, and 15-18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The claims are replete with indefinite limitations.  For example, since Applicant chose to use the wording “one or more locking plates or pins”, it is indefinite to simply write “the 
	Applicant needs to go through all of the claims to correct all of these instances.  			Examiner further notes that the method as recited in claim 10 is confusing as written, 			because it appears as if multiple locking plates or pins can be inserted into one cavity.
Applicant uses “the one or more locking plates” in claim 6, but then recites “the one or more plates” in claim 7.  Please be consistent with terminology throughout all of the claims.
Claim 7 recites “[t]he secured paver tile system of claim 5, wherein the one or more plates have at least 3 arms.”  However, claim 5 is dependent from claim 3, which pertains to a pin and is a mutually exclusive embodiment.  It appears that Applicant intended for claim 7 to be dependent from claim 6 (judging by parallel claims 15-17).  For purposes of examination, it will be assumed that claim 7 is dependent from claim 6.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 6-8, and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dyarman, US 661,336.
Regarding claim 1, Dyarman teaches a secured paver tile system, the system comprising: 
one or more paver tiles (1), the paver tiles having one or more cavities (5+5a) therein, 
one or more locking plates (7) or pins, wherein the locking plate or pin comprises a first aperture (shown at 9) adapted to receive a screw or bolt (bolt or pin 10), 
one or more pedestals (8) for placement under the one or more paver tiles, wherein the pedestal is adapted to receive said screw or bolt and wherein said cavity is adapted to receive said locking plate or pin (see Figure 3).
Regarding claim 6, as shown in Figure 1, the one or more locking plates or pins are one or more plates having two or more arms (4 arms are shown).
Regarding claim 7, as shown in Figure 1, the one or more plates have at least 3 arms.
Regarding claim 8, as shown in Figure 1, the one or more plates have at least 4 arms.
Regarding claim 10, Dyarman teaches a method of securing paver tiles, the method comprising the steps of:
providing one or more pavers (1), wherein the one or more pavers have at least one cavity (5+5a) therein, 
providing one or more locking plates (7) or pins, wherein the one or more locking plates or pins are adapted to be received in said cavities and being further adapted to receive a bolt or screw (10), 	providing one or more pedestals (8), adapted to provide a base for the one or more pavers, 	providing a screw or bolt (10) adapted to be received by the one or more locking plates or pins, 	inserting said one or more locking plates or pins in said at least one cavity, inserting said bolt or screw in the one or more locking plates, inserting said bolt or screw into said pedestal (see Figure 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Dyarman as applied to claim 1 above, alone.
Regarding claim 9, while Dyarman fails to disclose the one or more locking plates or pins additionally comprising at least one second aperture located in the distal or proximal end, it would have been obvious to one of ordinary skill in the art to modify Dyarman’s locking plate (7) to include at least one second aperture located in the distal or proximal end to be able to receive an additional fastener for greater security of the locking plate, since it has been held that duplication of parts for a multiplied affect is a matter of obvious design choice.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Claims 11-12 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Dyarman as applied to claim 10 above, in view of KR 20040017262 (hereinafter will be referred to as KR ‘262).
Regarding claim 11, while Dyarman fails to disclose additionally inserting adhesive material into said at least one cavity, KR ‘262 teaches pavers and discloses two pavers which are connected by a combining plate which sits in grooves (15; Figure 3) and is fastened by both mortar and bolts (Abstract).  It would have been obvious to one of ordinary skill in the art to modify Dyarman’s method to additionally insert adhesive material (mortar) into said at least one cavity in view of KR ‘262’s disclosure for more security of the one or more locking plate.
Regarding claim 12, the resulting combination from claim 11 includes the adhesive material being mortar.  While the resulting combination fails to explicitly disclose thin set mortar, the Examiner takes Official Notice that thin set mortar is old and well-known.  It would have been obvious to one of ordinary skill in the art to modify the resulting combination to use thin set mortar as an alternative type of mortar since it is well-known.
Regarding claim 15, the resulting combination includes the one or more locking plates or pins are one or more plates having two or more arms (4 arms are shown).
Regarding claim 16, the resulting combination includes the one or more plates having at least 3 arms.
Regarding claim 17, the resulting combination includes the one or more plates having at least 4 arms.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Dyarman in view of KR ‘262 as applied to claim 12 above, further in view of Kotler, US 4,860,510.
Regarding claim 18, while the resulting combination fails to disclose the one or more locking plates or pins additionally comprising secondary apertures adapted to engage said adhesive material, Kotler discloses providing openings so that adhesive that is introduced can extend into the openings and form a mechanical interlock (column 5 lines 26-29).  It would have been obvious to one of ordinary skill in the art to modify the resulting combination in view of Kotler’s disclosure to provide secondary apertures to the one or more locking plates or pins to form a mechanical interlock with the adhesive material of the resulting combination to provide greater security to the one or more locking plates or pins.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of References Cited sheet.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE J CHU whose telephone number is (571)272-7819.  The examiner can normally be reached on M-F generally 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        




/KATHERINE J CHU/Examiner, Art Unit 3671